In a postcondemnation proceeding pursuant to former subdivision 2 of section 555 of the General Municipal Law, the appeal is from an order of the Supreme Court, Dutchess County, dated April 9, 1980, which granted a motion of defendant County of Dutchess to modify an order of the same court dated March 23, 1979 by deleting therefrom the direction that the Commissioner of Finance of Dutchess County pay to the condemnee certain accrued interest on money deposited with the commissioner. Order reversed, on the law, and defendant County of Dutchess motion is denied, without costs or disbursements (see Matter of Town of Greenburgh [Turner], 70 AD2d 409, affd 52 NY2d 948). Damiani, J. P., Lazer, Cohalan and Thompson, JJ., concur. [104 Misc 2d 495.]